      Case 5:19-cv-01960-SK Document 26 Filed 09/17/20 Page 1 of 1 Page ID #:739



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   ANTHONY GALLO,                     )          CASE NO.: EDCV19-01960-SK
                                        )
12                      Plaintiff,      )          ORDER AWARDING
                                        )          EAJA FEES
13                v.                    )
                                        )
14   ANDREW SAUL, Commissioner          )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17         Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
21   EIGHT HUNDRED DOLLARS and 00/cents ($3,800.00), as authorized by 28
22   U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
23
     DATED: September 17, 2020
24
25
                                     ______________ ___________________
26                                   HONORABLE STEVE KIM
                                     UNITED STATES MAGISTRATE JUDGE
27
28




                                              1
